internal_revenue_service p o box cincinnati oh release number release date date date legend c organization d dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program the purpose of your scholarship program is support the higher education of eligible applicants you will award scholarships to dependents of c employees to pursue undergraduate studies at accredited post-secondary educational institutions and or technical schools your scholarships will be publicized through c’s internal employee communications such as newsletters posters and the internal intranet website for employees as well as on c’s external website eligible applicants who apply for scholarships must provide you with documentation evidencing their age and status as a dependent of an employee the determination of age and proof of relationship will be based on the same eligibility criteria letter catalog number 58264e required to be enrolled in certain fringe benefit plans offered by c to employees eligible applicants must also reside in the united_states scholarship recipients will be selected from all eligible applicants who submit the electronic application recipients will be selected based on grade point average participation in extracurricular activities economic need community involvement and work and internship experience you will require official transcripts for proof of gpa and reports from c’s human resources department to confirm that applicants are eligible dependents of employees scholarships are not renewable previous recipients must reapply if they would like to be selected for another scholarship the maximum amount of any scholarship will not exceed d dollars the scholarship amount may vary on a scholarship by scholarship basis and will be determined by the scholarship selection committee all scholarships will be paid directly to the institutions the recipients will be attending with instructions to apply the scholarship funds only if the students are enrolled full-time the educational institutions will be instructed to return any scholarship funds if a student is not enrolled full-time or has withdrawn from the school the selection committee will be appointed by your board and will be made up of individuals who are not employees or former employees of c the individuals will not be members of your board and will otherwise be independent of you your organizer and c the members of the selection committee will be knowledgeable in the education field relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for scholarships you represent that you will comply with the seven conditions set forth in revenue procedures 1976_2_cb_670 and 1980_2_cb_772 which apply to inducement selection committee eligibility requirements objective basis of selection employment course of study and other objectives in addition each year you will award scholarships to either or fewer of the eligible applicants who were considered by the selection committee in selecting recipients of scholarships in that year or or fewer of the number of employees’ children who can be shown to be eligible applicants in that year whether or not they submitted an application in applying the limitation based on of eligible applicants you will utilize written statements included in the records maintained by c’s human resources department in order for dependents between years of age to be eligible for certain travel benefits the employee must register the dependent and affirmatively indicate the dependent is enrolled in a post-secondary educational_institution you will use the number of registered student dependents between and years of age in applying the limitation to verify the number of employee’s children show can be shown to be eligible applicants you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a letter catalog number 58264e grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants letter catalog number 58264e you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58264e e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
